Title: From George Washington to the Board of War, 27 February 1779
From: Washington, George
To: Board of War


Gentlemen,
Head Quarters Middle Brook Feby 27. 1779

The inclosed plan for the establishment of a corps of Engineers has been submitted to me by General Du Portail. I now return it to the Board accompanied with my remarks on such parts of it as appeared to me to require them. These have been first communicated to General Du Portail. With great respect & esteem I have the honor to be Gentlemen Yr Most Obed. servt.
